Citation Nr: 0201635	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  02-00 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for 
hypertension.


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1995 to June 1999 
and had an earlier period of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which determined that the veteran's 
hypertension warranted a noncompensable disability 
evaluation.

The veteran is also seeking service connection for mitral 
valve disability.  This claim has not been adjudicated by the 
RO.  Therefore, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran's systolic pressure has remained below 160, 
his diastolic pressure has remained below 100, and he has not 
required medication for blood pressure control.


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  

Service medical records do not show that the veteran was 
found to have hypertension.  They show that the veteran's 
systolic readings were all below 145 and his diastolic 
readings were all below 95.

A VA heart examination was conducted in October 2000.  The 
veteran reported that he had been a Ranger and had 
experienced no problems with his heart during service.  He 
indicated that during the application process for flight 
training, an abnormal electrocardiogram was recorded.  On 
physical examination, the veteran was noted as being a 
healthy, active-appearing, male in no distress.  His blood 
pressure was measured at 150/95, 140/90, 150/95, 150/85, and 
150/80.  The heart did not appear to be enlarged.  There were 
no murmurs, clicks, or other abnormal sounds.  There was a 
regular rhythm, and the veteran had adequate pulses in his 
extremities.  The veteran exhibited flushing around his 
shoulders and at the base of his neck, but stated that it was 
not unusual.  The examiner noted that the flushing faded 
quite rapidly during the examination.  The examiner commented 
that the blood pressure readings suggested mild hypertension.  
He noted that he had requested a series of blood pressure 
readings, as well as an echocardiogram and an 
electrocardiogram to assist in making a diagnosis.  Blood 
pressure readings taken between November 6 through November 
10, 2000, were 152/84, 132/94, 130/88, 132/88, and 126/90.  
In a November 15, 2000, addendum to his report, the examiner 
indicated a diagnosis of labile hypertension, mild.  He noted 
that there were mild changes on echocardiogram, but that 
their significance was doubtful.

In the April 2001 rating decision on appeal, the RO assigned 
an initial noncompensable evaluation for hypertension after 
granting service connection for this disability.   

The veteran responded in May 2001, indicating that his 
disability had caused no significant cardiac symptoms to 
date.  He noted, however, that the evidence of mitral valve 
disorder and dyspnea disqualified him from becoming a 
military aviator.  He argued that his service related 
disability had thus reduced his earning potential.  

II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, since the RO's most recent 
consideration of the veteran's claim, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issue on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the RO has informed the veteran of 
the requirements for the benefit sought on appeal, the 
evidence it has considered in evaluating his hypertension and 
the basis for its decision.  The RO has obtained the 
veteran's service medical records and provided the veteran 
with a current VA examination of the disability.  The veteran 
has not alleged that his hypertension has increased in 
severity since the VA examination or that he has received any 
post-service treatment for hypertension.  In addition he has 
not otherwise identified information or evidence which could 
be obtained to substantiate his claim.  The Board is also 
unaware of any additional information or evidence which could 
be obtained to substantiate the veteran's claim.  

In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the notification and duty to assist provisions of 
the VCAA and the implementing regulations.  A remand to 
afford the RO an opportunity to consider the claim in light 
of the regulations implementing the VCAA would only serve to 
further delay resolution of the veteran's claim with no 
benefit flowing to the veteran.  Accordingly, the Board will 
address the merits of the veteran's claim.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2001).  

A 10 percent rating is warranted for hypertension if 
diastolic pressure is predominantly 100 or more; systolic 
pressure is 160 or more, or the veteran has a history of 
diastolic pressure predominantly 100 or more and requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2001).  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The medical evidence shows that the veteran's recorded 
systolic pressure has not exceeded 152 and his recorded 
diastolic pressure has not exceeded 95.  In addition, he has 
never been on medication for control of hypertension.  
Accordingly, the disability is considered noncompensably 
disabling under the applicable criteria.  With respect to the 
veteran's contentions concerning industrial impairment, the 
Board notes that those contentions relate to the mitral valve 
disability for which service connection is still sought.  
They do not relate to the hypertension at issue in this 
appeal.   

The Board has considered application of the benefit-of-the-
doubt doctrine with respect to this matter but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The 
preponderance of the evidence is against the veteran's claim 
for a compensable rating.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required hospitalization 
for the disability.  In addition, the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be to a 
compensable degree.  Therefore, the Board has concluded that 
referral of the case for extra-schedular consideration is not 
warranted.


ORDER

Entitlement to an initial compensable disability evaluation 
for hypertension is denied.

		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

